34 Ill. App.2d 329 (1962)
181 N.E.2d 359
Auto Exchange, Inc., an Illinois Corporation, Plaintiff-Appellant,
v.
Morris Litberg, Defendant-Appellee.
Gen. No. 48,443.
Illinois Appellate Court  First District, Second Division.
January 30, 1962.
*330 Goldberg & Levin, of Chicago (Mayer Goldberg and Burton Berger, of counsel), for appellant.
No briefs filed and no appearance made on behalf of appellee.
(Abstract of Decision.)
Opinion by MR. JUSTICE BRYANT.
Affirmed in part; reversed in part and cause remanded with directions.
Not to be published in full.